Case 19-05116-lrc   Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35   Desc Main
                             Document      Page 1 of 26




 IT IS ORDERED as set forth below:



 Date: March 31, 2020

                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                    :      CASE NUMBERS
                                     :
WEST VILLAGE HOLDINGS, LLC,          :      BANKRUPTCY CASE
                                     :      19-50013-LRC
      Debtor.                        :
_____________________________        :
                                     :
WEST VILLAGE HOLDINGS, LLC,          :      ADVERSARY PROCEEDING
                                     :      NO. 19-05116-LRC
     Plaintiff,                      :
                                     :
     v.                              :
                                     :
ONH HOLDINGS, LLC,                   :      IN PROCEEDINGS UNDER
                                     :      CHAPTER 11 OF THE
     Defendant.                      :      BANKRUPTCY CODE


                                     ORDER

     Before the Court are competing motions for summary judgment filed by West
Case 19-05116-lrc       Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35        Desc Main
                                 Document      Page 2 of 26




Village Holdings, LLC (“Plaintiff” or the “Debtor”) (Doc. 9) and ONH Holdings, LLC

(“Defendant”) (Doc. 12) on a Complaint to Determine Validity and Extent of Lien (Doc.

1) (the “Complaint”). Through the Complaint, Plaintiff asserts that title to certain real

property as conveyed by two deeds to secure debt has reverted to Plaintiff pursuant to

O.C.G.A. § 44-14-80(a). Accordingly, Plaintiff seeks an order canceling these deeds to

secure debt.

        The motions for summary judgment are brought pursuant to Rule 56(a) of the

Federal Rules of Civil Procedure, made applicable to this adversary proceeding by Rule

7056 of the Federal Rules of Bankruptcy Procedure. This matter constitutes a core

proceeding, over which this Court has subject matter jurisdiction. See 28 U.S.C. §

157(b)(2)(K); § 1334.

   I.      Introduction

        Plaintiff filed a voluntary petition under Chapter 11 of the Bankruptcy Code on

January 1, 2019 (the “Petition Date”). Plaintiff initiated this adversary proceeding by filing

the Complaint on February 12, 2019. On March 14, 2019, Defendant filed its Answer and

Affirmative Defenses to the Complaint (Doc. 4) (the “Answer”). On August 7, 2019,

Plaintiff filed its Motion for Summary Judgment and Brief in Support Thereof (Doc. 9)

(“Plaintiff’s MSJ”) and its Statement of Material Facts Not in Dispute (Doc. 10)

(“Plaintiff’s SUMF”). On August 28, 2019, Defendant filed a Response and Objection to

                                              2
Case 19-05116-lrc      Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35       Desc Main
                                 Document      Page 3 of 26




Plaintiff’s Motion for Summary Judgment (Doc. 15) (“Defendant’s Response”) as well as

a Response and Objection to Plaintiff’s SUMF (Doc. 16) (“Defendant’s Response to

Plaintiff’s SUMF”). Additionally, on August 12, 2019, Defendant filed its own Motion for

Summary Judgment (Doc. 12) (“Defendant’s MSJ”) as well as a Brief in Support of Motion

for Summary Judgment (Doc. 14) (“Defendant’s Brief in Support”) and a Statement of

Uncontroverted Material Facts (Doc. 13) (“Defendant’s SUMF”). Then, on September 3,

2019, Plaintiff filed a Response in Opposition to Defendant’s Motion for Summary

Judgment (Doc. 17) (“Plaintiff’s Response”) as well as a response to Defendant’s SUMF

(Doc. 18) (“Plaintiff’s Response to Defendant’s SUMF”). Finally, on September 17, 2019,

Defendant filed a Reply and Objection to Plaintiff’s Response (Doc. 19) (“Defendant’s

Reply).

   II.      Facts

         Plaintiff holds an ownership interest in real property located at 7335 Old National

Highway, Riverdale, Georgia and at 0 Jonesboro Road, Riverdale, Georgia (the

“Property”). (Plaintiff’s SUMF, ¶ 1; Defendant’s SUMF, ¶ 1). Plaintiff obtained its interest

in the Property from Sons Investment Group LTD (“SIG”) via a Quitclaim Deed dated

October 24, 2018. (Quitclaim Deed, Doc. 9, Ex. A; Plaintiff’s SUMF, ¶ 2).

         In 2008, SIG executed a Loan Agreement with Watch Tower Bible and Tract Society

of Pennsylvania (“Watch Tower”) whereby Watch Tower agreed to lend SIG $3,290,000.

                                              3
Case 19-05116-lrc    Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35      Desc Main
                               Document      Page 4 of 26




(Loan Agreement, Doc. 14, Ex. O).

      In connection with the Loan Agreement, SIG also executed (A) a Promissory Note

dated April 21, 2008 (the “2008 Promissory Note”) whereby SIG agreed to pay Watch

Tower $3,290,000 in monthly installments of at least $35,641.67 beginning on March 21,

2008 with the whole sum, principal and interest, becoming due on April 21, 2009; (B) a

Security Deed and Agreement dated April 21, 2008 (the “2008 Security Deed”) whereby

SIG conveyed the Property to Watch Tower as collateral for its obligations under the 2008

Promissory Note; and (C) an Assignment of Leases, Rents, Issues and Profits (the “2008

Assignment of Leases”) whereby SIG assigned to Watch Tower all rents, revenues, profits

and income relating to the use of the Property. (2008 Promissory Note, Doc. 14, Ex. E;

2008 Security Deed, Doc. 14, Ex. C; 2008 Assignment of Rents, Doc. 14, Ex. P; Plaintiff’s

SUMF, ¶ 3; Defendant’s SUMF, ¶ 12). The 2008 Security Deed was recorded in the Fulton

County real property records on April 22, 2008. (2008 Security Deed, Doc. 14, Ex. G)

      On March 29, 2011, SIG and Watch Tower executed an Amendment to Promissory

Note (the “2011 Amendment”) whereby the parties agreed to amend the 2008 Promissory

Note to provide a forbearance period and a new maturity date of December 29, 2011, when

the principal sum of $3,290,000 plus all accrued interest would be due. (2011 Amendment,

Doc. 14, Ex. F). Plaintiff contends, and Defendant has acknowledged, that the 2011

Amendment was never recorded in the Fulton County real property records. See Plaintiff’s

                                           4
Case 19-05116-lrc     Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35        Desc Main
                               Document      Page 5 of 26




Response at 8; Defendant’s Reply at 14. This contention is consistent with the fact that no

recording stamp appears on the 2011 Amendment attached to Defendant’s Brief in Support.

(2011 Amendment, Doc. 14, Ex. F).

      On March 29, 2011, SIG and Watch Tower also executed (A) another Promissory

Note (the “2011 Promissory Note”) whereby SIG agreed to pay Watch Tower $228,500

plus interest with a maturity date of December 29, 2011; and (B) another Security Deed

and Agreement (the “2011 Security Deed,” collectively with the 2008 Security Deed, the

“Security Deeds”) whereby SIG conveyed the Property to Watch Tower as collateral for

the 2011 Promissory Note. (2011 Promissory Note, Doc. 14, Ex. G; 2011 Security Deed,

Doc. 14, Ex. D). The 2011 Security Deed was recorded in the Fulton County real property

records on April 19, 2011. (2011 Security Deed, Doc. 14, Ex. D).

      On June 7, 2017, Watch Tower assigned the 2008 and 2011 Security Deeds to

Defendant. (Plaintiff’s SUMF, ¶ 5; Defendant’s Response to Plaintiff’s SUMF ¶ 5). On

October 8, 2018, Defendant initiated foreclosure proceedings for a November 6, 2018

foreclosure sale. Defendant postponed the November 2018 sale, but resumed the

foreclosure proceedings on October 30, 2018, for a December 4, 2018 foreclosure sale.

(Defendant’s SUMF, ¶ 31; Plaintiff’s Response to Defendant’s SUMF, ¶ 31).

      On November 16, 2018, the Quitclaim Deed conveying the Property from SIG to

Plaintiff was recorded in the Fulton County Real Property Records. (Quitclaim Deed, Doc.

                                            5
Case 19-05116-lrc       Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35      Desc Main
                                  Document      Page 6 of 26




9, Ex. A; Defendant’s SUMF ¶ 32). On December 4, 2018, Defendant caused an Affidavit

of Eric McIntyre (the “2018 Affidavit”) to be recorded in the Fulton County real property

records. (2018 Affidavit, Doc. 9, Ex. D; Plaintiff’s SUMF ¶ 9; Defendant’s Response to

Plaintiff’s SUMF ¶ 9).

          Defendant postponed the December 4, 2018 foreclosure sale. (Defendant’s SUMF,

¶ 40). On November 29, 2018, Defendant resumed foreclosure proceedings for a January

2, 2019 foreclosure sale. (Defendant’s SUMF, ¶ 41; Plaintiff’s Response to Defendant’s

SUMF, ¶ 41). Plaintiff filed a voluntary petition under Chapter 11 of the Bankruptcy Code

on January 1, 2019. (Defendant’s SUMF, ¶ 48; Plaintiff’s Response to Defendant’s SUMF,

¶ 48).

   III.      Conclusions of Law and Discussion

          Through its motion for summary judgment, Plaintiff contends that both the 2008 and

the 2011 Security Deeds are subject to the 7-year reversion period as provided in O.C.G.A.

§ 44-14-80(a) because both state a fixed maturity date. Plaintiff argues that, because the

2008 Security Deed states that the 2008 Promissory Note has a maturity date of April 21,

2008 and Security Deed states that the 2011 Promissory Note has a maturity date of

December 29, 2011, title conveyed by the 2008 Security Deed reverted on April 21, 2016

and title conveyed pursuant to the 2011 Security Deed reverted on December 29, 2018.

Therefore, Plaintiff seeks summary judgment that title to the Property has reverted to

                                              6
Case 19-05116-lrc      Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35          Desc Main
                                 Document      Page 7 of 26




Plaintiff and that the Property is not encumbered by either Security Deed.

       On the other hand, Defendant, through its motion for summary judgment, contends

that both Security Deeds are subject to the 20-year reversion period as provided in O.C.G.A.

§ 44-14-80(a) because they contain an “affirmative statement” of intent to “establish a

perpetual or indefinite security interest” in the Property. Alternatively, Defendant argues

that even if the 7-year reversion period applies, it is still entitled to a secured claim on the

Property because it initiated foreclosure proceedings on the Property before title reverted

under the 2011 Security Deed. Further, Defendant argues that the 2011 Security Deed, in

addition to securing the 2011 Promissory Note, also secures Plaintiff’s obligations under

the 2011 Amendment. Accordingly, Defendant requests summary judgment that it has a

valid security interest in the Property pursuant to the Security Deeds, which secures the

entire debt owed to Defendant.

           A. Summary Judgment Standard

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, made applicable to this

adversary proceeding by Rule 7056 of the Federal Rules of Bankruptcy Procedure, the

Court will grant summary judgment only if “there is no genuine issue as to any material

fact” and “the moving party is entitled to a judgment as a matter of law.” FED. R. CIV. P.

56(c); see also Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 918-19 (11th Cir. 1993).

A fact is material if it might affect the outcome of a proceeding under the governing

                                               7
Case 19-05116-lrc     Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35         Desc Main
                                Document      Page 8 of 26




substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). A dispute of

fact is genuine "if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party." Id. The Court “should resolve all reasonable doubts about the facts in

favor of the non-moving party, and draw all justifiable inferences in his favor.” United

States v. Four Parcels of Real Prop., 941 F.2d. 1428, 1437 (11th Cir. 1991). Where a case

involves cross-motions for summary judgment, “[t]he court must rule on each party’s

motion on an individual and separate basis, determining, for each side, whether judgment

may be entered in accordance with the Rule 56 standard.” Trauner v. Delta Air Lines, Inc.,

(In re Think Retail Solutions, LLC), 2019 WL 2912717, *4 (Bankr. N.D. Ga. July 5, 2019).

          B. Applicable Reversion Period as Provided by O.C.G.A. § 44-14-80(a)

       Plaintiff contends that pursuant to O.C.G.A. § 44-14-80(a) title to the Property

   reverted after the expiration of seven years from the stated maturity dates in the Security

   Deeds. On the other hand, Defendant contends that title to the Property has not reverted

   because the applicable reversion period under O.C.G.A. § 44-14-80(a) is 20 years.

       O.C.G.A. § 44-14-80(a) provides, in relevant part, that:

       Title to real property conveyed to secure a debt or debts shall revert to the
       grantor or his or her heirs, personal representatives, successors, and assigns
       at the expiration of seven years from the maturity of the debt or debts… stated
       or fixed in the record of the conveyance… provided, however, that where the
       parties by affirmative statement contained in the record of conveyance intend
       to establish a perpetual or indefinite security interest in the real property
       conveyed to secure a debt or debts, the title shall revert at the expiration of

                                              8
Case 19-05116-lrc     Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35           Desc Main
                                Document      Page 9 of 26




       the later of (A) seven years from the maturity of the debt or debts… as stated
       or fixed in the record of conveyance… or (B) 20 years from the date of the
       conveyance as stated in the record…

This current version of O.C.G.A. § 44-14-80 was modified in 1994 “to provide for an

automatic reverter of title to land described in a security deed after seven years from the

maturity date of the debt secured thereby or 20 years if the parties so expressly agree in

writing in the security deed.” Matson v. Bayview Loan Servicing, LLC, 339 Ga. App. 890,

891-92 (2016) (supporting citations omitted) (emphasis added). Accordingly, the default

reversion period under this statute is 7 years from maturity of the debt as stated in the

security deed, unless the security deed contains an “affirmative statement” of intent “to

establish a perpetual or indefinite security interest” in the property conveyed.

       Here, the 2008 Security Deed provides in relevant part that:

       THIS INSTRUMENT IS A DEED passing legal title pursuant to the laws of
       the State of Georgia governing deeds to secure debt and a security agreement
       granting a security interest pursuant to the Uniform Commercial Code of the
       State of Georgia, and is not a mortgage. This deed and security agreement is
       made and intended to secure:

       (i)    An obligation of Grantor to Grantee evidenced as follows: One
              Promissory Note in the original principal amount of $3,290,000,
              which Promissory Note is due and payable in full no later than April
              21, 2009.

       (ii)   any and all renewal or renewals, extension or extensions, modification
              or modifications thereof, and substitution or substitutions thereof,
              either in whole or in part;


                                              9
Case 19-05116-lrc            Doc 21      Filed 03/31/20 Entered 03/31/20 17:41:35                       Desc Main
                                         Document     Page 10 of 26




(2008 Security Deed, Doc. 14, Ex. C at 3). Similarly, the 2011 Security Deed states in

relevant part that:

         THIS INSTRUMENT IS A DEED passing legal title pursuant to the laws of
         the State of Georgia governing deeds to secure debt and a security agreement
         granting a security interest pursuant to the Uniform Commercial Code of the
         State of Georgia, and is not a mortgage. This deed and security agreement is
         made and intended to secure:

         (iii)    An obligation of Grantor to Grantee evidenced as follows: One
                  Promissory Note in the original principal amount of $228,500 which
                  Promissory Note is due and payable in full no later than December 29,
                  2011.

         (iv)     any and all renewal or renewals, extension or extensions, modification
                  or modifications thereof, and substitution or substitutions thereof,
                  either in whole or in part;

(2011 Security Deed, Doc. 14, Ex. D at 3). Accordingly, title to the Property would have

reverted upon 7 years following these stated maturity dates unless the Security Deeds

contain an “affirmative statement” of intent “to establish a perpetual or indefinite security

interest” in the Property.

         Defendant contends that there are “numerous statements” of intent to create a

perpetual security interest in the Security Deeds. 1 The following are the most persuasive: 2


1
  Note that other than reference to the specific amounts due under the 2008 and 2011 Promissory Notes and the
respective maturity dates of those promissory notes, the language of the Security Deeds is identical. (2008 Security
Deed, Doc. 14, Ex. C; 2011 Security Deed, Doc. 14., Ex. D). See also Defendant’s Response at 5, n. 3 (stating that
“[w]ith the exception of the referenced Promissory Notes, the 2008 and 2011 Security Deeds… contain identical
provisions.”)
2
  Defendant also points to the following provisions in the Security Deeds as evidence of the parties’ intent to create a
perpetual security interest in the Property: paragraph (4) titled “Further Assurances” under the heading “Grantor
                                                          10
Case 19-05116-lrc             Doc 21      Filed 03/31/20 Entered 03/31/20 17:41:35                          Desc Main
                                          Document     Page 11 of 26




         The first is paragraph (2) titled “Other Payments and Terms” under the heading

“Events of Default” which states that the following is an event of default:

         failure of grantor to make any payment… required hereunder or to observe,
         perform or comply with any of the covenants, terms or conditions set forth
         herein or in any other instrument, document, agreement, letter or other
         writing heretofore, concurrently herewith or in the future executed by
         Grantor in favor of Grantee in connection with any transaction which resulted
         in the Indebtedness or any part thereof.

(Security Deeds, Doc. 14, Ex. C, D at 5). The second is paragraph (4) titled “Other

Remedies” under the heading “Grantee’s Remedies and Power of Sale” which states that:

         Grantee may exercise all rights and remedies contained in any other
         instrument, document, agreement, or writing, heretofore, concurrently
         herewith or in the future executed by Grantor in favor of Grantee in
         connection with the transactions resulting in the Indebtedness or any part
         thereof.

(Security Deeds, Doc. 14, Ex. C, D at 6).

         Defendant contends that these provisions are dragnet clauses which “secure” SIG’s

obligations and Watch Tower’s remedies “in any other” agreement made concurrently with

the Security Deeds or executed in the future by the parties in connection with the

transactions resulting in the Indebtedness. Under Georgia law, “[a]n ‘open-end’ or

‘dragnet’ clause is a clause in a security deed that provides ‘that, in addition to securing the



Covenant’s and Agrees”; paragraph (7) titled “Power of Sale” under the heading “Grantee’s Remedies and Power of
Sale”; and paragraph (8) titled “Renegotiation” under the heading “Additional Provisions.” However, none of these
provisions state that the parties intend to create a perpetual or indefinite security interest in the Property and therefore
are not an “affirmative statement” to do so.
                                                            11
Case 19-05116-lrc          Doc 21     Filed 03/31/20 Entered 03/31/20 17:41:35                    Desc Main
                                      Document     Page 12 of 26




debt named or described in the instrument’ the deed ‘shall also secure any other debt or

obligation that may be or become owing by the mortgagor or grantor.’” Mikes Furniture

Barn, Inc. v. Smith, 342 Ga. App. 558, 561 (2017) (quoting O.C.G.A. § 44-14-1(b)). Here,

these provisions say nothing about securing any obligations or remedies. Instead, the first

provision states that a default under any other agreement made in connection with the

transaction giving rise to the Indebtedness (the 2008 and 2011 Promissory Notes

respectively) also constitutes a default under the Security Deeds. Accordingly, this

provision cannot be a dragnet clause and is instead a cross-default clause. 3 Similarly, the

second provision speaks only to the election of remedies and states that, in addition to the

other remedies listed, the grantee can also exercise its rights and remedies contained in any

other agreement between the parties. Thus, because this provision says nothing about

securing an obligation or remedy, it is also not a dragnet clause.

        Further, even if the above provisions were true dragnet clauses, the inclusion of a

dragnet clause in a security deed does not necessarily constitute an “affirmative statement”

to create a perpetual or indefinite security interest. See Smith, 342 Ga. App. at 561 (stating

that while “[i]n some cases, this Court has held that an open-end [or dragnet clause] may




3
 A cross-default clause is “a contractual agreement specifying that a default in the terms and conditions of one
obligation may constitute an event of default under a separate promissory note or secured transaction.” FRANK S.
ALEXANDER ET. AL., Ga. Real Estate Fin. & Foreclosure Law, § 4.1 Default (2019) (citing Stewart v. Diehl, 219 Ga.
App. 821 (1996)).
                                                       12
Case 19-05116-lrc     Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35         Desc Main
                                Document     Page 13 of 26




constitute an affirmative statement of a perpetual or indefinite security interest… we have

never held that it must.) (emphasis in original)). In Smith, the Georgia Court of Appeals

held that a security deed which contained a dragnet clause, but also “identified a fixed

maturity date for the secured debt” for “a loan for a sum certain rather than a revolving line

of credit,” lacked an affirmative statement of intent to create a perpetual security interest.

Id. at 563. The Smith court stated that the inclusion of a dragnet clause and a fixed maturity

date “at the very least [constitutes] conflicting terms that create an ambiguity, which cannot

constitute an affirmative statement of intent.” Id.

       In an attempt to distinguish this case from Smith, Defendant argues that the Loan

Agreement which gave rise to the 2008 Promissory Note was a construction loan and is

more akin to a revolving line of credit than a loan for a sum certain. In support of this

argument, Defendant cites to the case of Stearns Bank, N.A. v. Mullins, 333 Ga. App. 369

(2015). In Stearns, the Georgia Court of Appeals held that a deed to secure debt which

contained both a fixed maturity date and a dragnet clause contained “a sufficient statement

that the parties intended to establish a perpetual or indefinite security interest in the real

property” because the security deed “on its face show[ed] that the parties intended to create

a revolving line of credit” and “[b]y definition, a revolving line of credit is an indefinite

arrangement.” Id. at 372-73. (emphasis added).

       Here, Defendant does not point to a provision in the Security Deeds which “on its

                                             13
Case 19-05116-lrc     Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35          Desc Main
                               Document     Page 14 of 26




face” indicates that the parties intended to create a revolving line of credit. Instead,

Defendant points to the Loan Agreement itself and argues that it shows that the parties

created a construction loan which “sets forth the borrower’s periodic draws against the

construction loan up to [a] fixed limit” and that “draws [or] future conditional

advances/disbursements were not set on a fixed schedule but were contingent upon

satisfactory work.” As an initial matter, it is not clear if the Court may look beyond the

Security Deeds themselves to find an “affirmative statement” of intent to create a perpetual

security interest as O.C.G.A. § 44-14-80(a) suggests that the “affirmative statement” must

be “contained in the record of conveyance.” However, even if the Court may look beyond

the Security Deeds, Defendant’s description of the Loan Agreement is imprecise.

       First, the Loan Agreement specifically states that “Borrower acknowledges that [it

is] responsible for the payment of interest on the full amount of the loan, even if a portion

of the loan is used to fund the Holdback.” (Doc. 14, Ex. O at 4). Thus, under the terms of

the loan, it appears that the entire principal amount of $3,290,000 became owing upon

execution of the agreement and not upon the borrower’s decision to draw down on a line

of credit. Further, while the Loan Agreement states that release of the Holdback amount is

contingent upon satisfactory completion of work, it also states that “if the Work has not

been completed to the satisfaction of Lender… Lender may… in its sole and absolute

discretion… retain the Holdback and apply it against principal, interest or other sums due”

                                             14
Case 19-05116-lrc            Doc 21       Filed 03/31/20 Entered 03/31/20 17:41:35                         Desc Main
                                          Document     Page 15 of 26




and that the “Holdback is [] additional security for the Loan” (Id. at 3, 4). If the Loan

Agreement was a true revolving line of credit, there would be no need to apply the Holdback

amount to sums due under the loan, because those amounts would not have been “drawn”

upon by the Borrower and thus would not have been owing. 4 Instead, it appears that the

Loan Agreement provides that the entire $3,290,000 is “due in full within one (1) year of

the interest start date” regardless of whether any Holdback amount is released to the

borrower. Accordingly, even if the Court is permitted to look at the Loan Agreement, the

Court finds that it does not support Defendant’s argument because it is more similar to a

“loan for a sum certain” than a revolving line of credit.

         Therefore, because both Security Deeds contain a “fixed maturity date,” do not

contain true dragnet clauses, and secure loans “for a sum certain,” the Court finds that the

Security Deeds do not contain “affirmative statement[s]” of “intent to create a perpetual or

indefinite security interest” in the Property. 5 Thus, the Court concludes that both the 2008


4
  See O.C.G.A. § 44-14-3(a)(6) which defines a “[r]evolving loan agreement” as “an arrangement between a lender
and a debtor for the creation of debt pursuant to an agreement secured by an instrument and under which: (A) [t]he
lender may permit the debtor to create debt from time to time; (B) [t]he unpaid balances of principal of such debt and
the loan finance and other appropriate charges are debited to an account; (C) [a] loan finance charge is computed on
the outstanding balances of the debtor’s account from time to time; (D) [t]he debtor agrees to repay the debt and
accrued finance charges in accordance with the written agreement with the lender; and (E) [t]he limitation on the
maximum amount which the debtor is entitled to become indebted under said arrangement between the lender and
debtor is stated on the face of the instrument, and said amount shall be deemed to be notice of the maximum amount
secured by the instrument.”
5
  As additional support for its argument that the parties intended to create a perpetual security interest in the Property,
Defendant also cites to language in the 2008 Assignment of Rents as well as in the Promissory Notes which states that
the assignment continues until the debt is paid in full and that the debt must be paid “before reconveyance” of the
security interest will occur. As noted above, it is unclear if the Court may look beyond the Security Deeds themselves,
but even assuming reference to extrinsic language is permitted, the Court does not find this language in the Promissory
                                                           15
Case 19-05116-lrc           Doc 21     Filed 03/31/20 Entered 03/31/20 17:41:35                      Desc Main
                                       Document     Page 16 of 26




Security Deed and the 2011 Security Deed are subject to the default 7-year reversion period

as provided in O.C.G.A. § 44-14-80(a).

             C. Application of the Reversion Period as Provided by O.C.G.A. § 44-14-80.

        Because the Court finds that the 7-year reversion period of O.C.G.A. § 14-44-80(a)

applies, title to the Property as conveyed by the Security Deeds would have reverted upon

“the expiration of seven years from the maturity of the debt… as stated or fixed in the

record of the conveyance.” Accordingly, because the 2008 Security Deed contains a fixed

maturity date of April 21, 2009, title conveyed under this instrument reverted back to the

grantor on April 21, 2016. The fact that the maturity date of the 2008 Promissory Note was

extended to December 29, 2011 by the 2011 Amendment does not change the date of

reversion because the 2011 Amendment was not recorded.

        O.C.G.A. § 44-14-80(b) provides, in relevant part, that if a grantee of a security deed

        at any time before the title reverts… make and cause to be recorded upon the
        record of the conveyance… a written renewal of the debt or debts secured…
        the conveyance and record thereof shall remain of full force and effect and
        the title shall not revert for an additional period of seven years or 20 years
        according to the appropriate reversion period stated in subsection (a) of this
        Code section from the date of the renewal unless the debt or debts are paid
        sooner.

(emphasis added). Here, Defendant has acknowledged that the 2011 Amendment was not



Notes or the 2008 Assignment of Rents persuasive because it merely states that the debt needs to be paid in full. It
says nothing about creating a perpetual security interest in the Property.
                                                        16
Case 19-05116-lrc           Doc 21      Filed 03/31/20 Entered 03/31/20 17:41:35                        Desc Main
                                        Document     Page 17 of 26




recorded. Thus, the 7-year reversion period ran from the maturity date as stated in the 2008

Security Deed rather than the extended maturity date as provided in the 2011 Amendment. 6

Accordingly, title as conveyed by the 2008 Security Deed reverted on April 21, 2016. 7

         Similarly, because the 2011 Security Deed has a fixed maturity date of December

29, 2011, title as conveyed by this instrument would have reverted to Plaintiff on December

29, 2018. However, Defendant contends that because it began foreclosure proceedings on

the Property prior to December 29, 2018, title as conveyed by the 2011 Security Deed could

not have reverted pursuant to O.C.G.A. § 44-14-80(a) which states in relevant part:

         provided, however, that foreclosure by an action or by the exercise of power
         of sale, if started prior to reversion of title, shall prevent the reversion if the
         foreclosure is completed without delay chargeable to the grantee or the
         grantee’s heirs, personal representatives, successors, or assigns.

Defendant argues that this statute “prevent[s] the reversion” because it resumed foreclosure

proceedings on the Property on November 29, 2018 which was before the expiration of the

7-year reversion period on December 29, 2018. Further, Defendant points out that its

scheduled foreclosure sale of the Property for January 2, 2019 was prevented by the


6
  See also Matson, 339 Ga. App. at 891-92, n.2 (concluding that for a renewal of a recorded security deed to extend
the applicable reversion period of O.C.G.A. § 44-14-80(a), the renewal must be recorded).
7
  Defendant also contends that because the 2018 Affidavit of Eric McIntyre provides that the 2011 Amendment renews
and extends the $3,290,000 debt of the 2008 Promissory Note to a maturity date of December 29, 2011, the new
maturity date of December 29, 2011 is “fixed in the record of conveyance” as provided by O.C.G.A. § 44-14-80(c).
However, while O.C.G.A. § 44-14-80(c) states that the applicable reversion period will run “from the maturity of the
indebtedness as shown by [an] affidavit” it also states that the affidavit must be recorded “before the title reverts.”
Here, the 2018 Affidavit was not recorded until December 4, 2018 which was after title as conveyed by the 2008
Security Deed reverted on April 21, 2016. Thus, the 2018 Affidavit did not prevent reversion of title to the Property
as conveyed by the 2008 Security Deed.
                                                         17
Case 19-05116-lrc      Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35          Desc Main
                                Document     Page 18 of 26




Debtor’s filing of its Chapter 11 bankruptcy case on January 1, 2019, which it contends

cannot be a “delay chargeable to the grantee.”

       In response, Plaintiff contends that the statute not only requires that foreclosure

proceedings be started prior to reversion of title, but also requires that the foreclosure sale

be completed. In support of this argument, Plaintiff cites to the case of In re Hall, 2019 WL

2866741 (Bankr. M.D. Ga., July 2, 2019). In Hall, the court held that although the

defendant in that case began its foreclosure proceedings prior to reversion of title under a

security deed, “unfortunately… the foreclosure was never completed as required under

[O.C.G.A. § 44-14-80(a)] to trigger the exception.” Id. at *4. The court in Hall referenced

the defendant’s argument that delay in completing its foreclosure sale was attributable to

the debtor, but the court held that “because the foreclosure sale was not completed, delay

chargeable to either party is of no consequence.” Id. at *5, n.2.

       However, in Hall, it appears that the lender voluntarily “postponed” its scheduled

foreclosure sale rather than having the foreclosure sale prevented by the filing of a

bankruptcy case by the debtor. Hall states that the lender in that case “initiated proceedings

to foreclose on the [p]roperty” “on December 1, 2017” by “advertising for a January 2,

2018 foreclosure sale.” However, the debtor in that case sought a loan modification and

“requested that the [lender] postpone the foreclosure” “so as to allow the [d]ebtor more

time to complete the loan modification application.” The lender in that case “obliged and

                                              18
Case 19-05116-lrc      Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35         Desc Main
                                 Document     Page 19 of 26




postponed [the] sale of the [p]roperty until after January 25, 2018.” Then on, February 1,

2018, the debtor filed bankruptcy “without having submitted… a complete loan

modification application package.” Accordingly, it appears the lender in Hall voluntarily

agreed to “postpone” the scheduled foreclosure sale despite the fact that title to the property

was set to revert back to the debtor on January 1, 2018. Thus, it appears that when the lender

in Hall agreed to postpone the sale, it lost its ability to rely on the foreclosure proceedings

it began prior to the reversion of title and therefore could not rely on O.C.G.A. § 44-14-

80(a) to “prevent the reversion” of title.

       Unlike the defendant in Hall, Defendant did not agree to voluntarily postpone the

foreclosure sale scheduled for January 2, 2019. Instead, Debtor’s bankruptcy petition filed

on January 1, 2019 gave rise to the automatic stay which prevented Defendant from

completing the sale. Further, Defendant has filed a motion for relief from the automatic

stay in Plaintiff’s main bankruptcy case. If this motion is granted, Defendant will be able

to complete its foreclosure sale of the Property. Accordingly, this case is distinguishable

from Hall because Defendant can still rely on the foreclosure proceedings it “started prior

to reversion of title.” Moreover, any delay in completing the foreclosure sale of the Property

was a result of Plaintiff’s filing of a voluntary bankruptcy petition which cannot be

“chargeable to” the Defendant.

       For these reasons, the Court finds that, while title to the Property as conveyed by the

                                              19
Case 19-05116-lrc            Doc 21      Filed 03/31/20 Entered 03/31/20 17:41:35                         Desc Main
                                         Document     Page 20 of 26




2011 Security Deed would have reverted on December 29, 2018, Defendant’s initiation of

foreclosure proceedings on the Property prior to reversion of title “prevent[s] the reversion”

so long as Defendant completes the foreclosure sale without delay. As no delay chargeable

to the Defendant has occurred, the Court concludes that Defendant can still rely on

O.C.G.A. § 44-14-80(a) to “prevent the reversion” of title. Therefore, pursuant to the 2011

Security Deed, Defendant has a valid security interest in the Property. 8

              D. Debts Secured by the 2011 Security Deed

         As noted above, Defendant contends that in addition to securing the 2011

Promissory Note, the 2011 Security Deed also secured the obligations of SIG under the

2011 Amendment. In support of this argument, Defendant again points to the language in

the 2011 Security Deed it contends constitutes dragnet clauses as well as the 2018 Affidavit

of Eric McIntyre.

         Starting first with the language of the 2011 Security Deed, Defendant cites to

Williams v. Citizens Trust Bank (In re Truitt), 11 B.R. 15, 19 (Bankr. N.D. Ga. 1981) and

O.C.G.A. § 44-14-1(b) 9 for the proposition that when a security deed provides that it

8
  Given the pending motion for relief from stay filed by Defendant in Plaintiff’s main bankruptcy case, the Court
recognizes the possibility that Defendant may lose its ability to rely on its initiation of foreclosure proceedings if the
Court granted relief from stay and Defendant chose not to complete the foreclosure “without delay.” However, as
Defendant has not yet been granted relief from the automatic stay to proceed with its foreclosure sale, the Court
believes that such a situation could be addressed later, if necessary.
9
  O.C.G.A. § 44-14-1(b) provides in relevant part that: “the operation of ‘open-end’ clauses contained in real estate
mortgages or deeds conveying realty as security for a debt, which clauses provide that, in addition to securing the debt
named or described in the instrument, such instruments or the property thereby conveyed shall also secure any other
debt or obligation that may be or become owing by the mortgagor or grantor, is limited to other debts or obligations
                                                           20
Case 19-05116-lrc          Doc 21      Filed 03/31/20 Entered 03/31/20 17:41:35                    Desc Main
                                       Document     Page 21 of 26




secures, past, present or future indebtedness between the grantor and grantee, the stated

consideration is not the only indebtedness secured by the deed. Defendant again points to

paragraph 2 titled “Other Payments and Terms” under the heading “Events of Default” and

paragraph 4 titled “Other Remedies” under the heading “Grantee’s Remedies and Power of

Sale” arguing that these provisions “secure” the grantor’s obligations and the grantee’s

remedies under any other instrument or agreement executed in the past, present, or future

between the parties in connection with the transactions resulting in the Indebtedness.

Accordingly, Defendant contends that because the 2011 Amendment was executed

concurrently with the 2011 Security Deed in connection with the transactions that resulted

in the additional loan of $228,500 (the amount owed under the 2011 Promissory Note), that

the grantor’s compliance with the terms of the 2011 Amendment is secured by the 2011

Security Deed.

        As explained above, the deficiency with this argument is that the 2011 Security Deed

does not contain a true dragnet clause, which, under Georgia law, “is a clause in a security

deed that provides ‘that, in addition to securing the debt named or described in the

instrument’ the deed ‘shall also secure any other debt or obligation that may be or become

owing by the mortgagor or grantor.’” Smith, 342 Ga. App. at 561. Instead, the language in



arising ex contractu, as distinguished from those arising ex delicto, between the original parties to the security
instrument.”
                                                       21
Case 19-05116-lrc     Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35        Desc Main
                               Document     Page 22 of 26




the 2011 Security Deed cited by Defendant constitutes a cross-default clause and an

election of remedies clause. Neither of these provisions state that the 2011 Security Deed

secures the obligations of the grantor and the remedies of the grantee in any other

instrument. Rather, the cross-default provision states that a default by the grantor of its

obligations in another agreement executed in connection with the transaction resulting in

the 2011 Promissory Note also constitutes a default under the 2011 Security Deed.

However, a default by the grantor in another agreement would not change the obligations

secured by the 2011 Security Deed—that is the $228,500 owed by the grantor pursuant to

the 2011 Promissory Note which the 2011 Security Deed is “intended to secure.” Similarly,

the election of remedies provision does not secure any remedy contained in another

agreement, but instead provides that the grantee may still exercise those remedies pursuant

to those agreements in addition to the other remedies listed in the 2011 Security Deed.

Accordingly, the Court is not persuaded that any provision contained in the 2011 Security

Deed constitutes a dragnet clause which would allow the 2011 Security Deed to secure

obligations contained in the 2011 Amendment.

       Additionally, Defendant argues that the 2018 Affidavit of Eric McIntyre

incorporates the 2011 Amendment into the 2011 Security Deed because it sets forth the

terms of the 2011 Amendment and states that it is secured by the 2011 Security Deed. The

2018 Affidavit provides in relevant part that:

                                            22
Case 19-05116-lrc     Doc 21    Filed 03/31/20 Entered 03/31/20 17:41:35          Desc Main
                                Document     Page 23 of 26




       ONH Holdings, LLC, by virtue of Assignment of Security Deed filed of
       record on June 12, 2017 and recorded [in the Fulton County real property
       records], is also the assignee and holder of the [2011 Security Deed], said
       2011 Security Deed securing a Promissory Note, dated March 29, 2011, with
       a maturity date of December 29, 2011, in an original principal amount of
       $228,500.00 and any and all renewals, extensions, modifications, and
       substitutions thereof, either in whole or in part, and any and all other
       indebtedness contained in any other instrument, document, agreement, or
       writing executed prior to, concurrently therewith, or in the future by Grantee,
       in connection with the transactions that resulted in the obligations secured
       under said security deed, including the indebtedness contained in the 2011
       Amendment executed of same date and bearing the same maturity date.

(2018 Affidavit, Doc. 1, Ex. I, at 51). While this 2018 Affidavit contends that the 2011

Security Deed also secured the indebtedness contained in the 2011 Amendment, the plain

language of the 2011 Security Deed leads the Court to the opposite conclusion.

       Under Georgia law, “[a] deed is a contract” which is governed by the general rules

of contract interpretation. See Nesbitt v. Wilde, 306 Ga. App. 812, 813 (2010).

       The first rule of contract construction is to determine the parties’ intent, and
       if the language is clear the contract shall be enforced according to its clear
       terms. In fact, no construction is even permitted when the language employed
       by the parties in the contract is plain, unambiguous, and capable of only one
       reasonable interpretation.

National Hills Exchange, LLC v. Thompson, 319 Ga. App. 777, 778 (2013) (quoting

Longstreet v. Decker, 312 Ga. App. 1, 3 (2011)). Here, the 2011 Security Deed clearly

states that it “is made and intended to secure” “[o]ne promissory note in the original

principal amount of $228,500, which Promissory Note is due and payable in full no later


                                             23
Case 19-05116-lrc        Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35         Desc Main
                                  Document     Page 24 of 26




than December 29, 2011” as well as “any and all [] renewals, [] extensions, [] modifications

thereof, and [] substitutions therefor, either whole or in part.” (2011 Security Deed, Doc.

14, Ex. D, at 3). Contrary to Defendant’s argument, there is no other language in the 2011

Security Deed which states that the deed secures anything other than the 2011 Promissory

Note or the renewals, extensions, modifications, or substitutions thereof. Accordingly, the

Court finds that the plain and unambiguous language of the 2011 Security Deed states that

it only secures the 2011 Promissory Note. The statements contained in the 2018 Affidavit

do not change this interpretation as the Court is bound to interpret the 2011 Security Deed

according to its clear terms. See National Hills, 319 Ga. App. at 778.

         For these reasons, the Court finds that the 2011 Security Deed only secures the

obligations under the 2011 Promissory Note. The Court further finds that the 2011 Security

Deed does not secure any obligations under the 2011 Amendment.

   IV.      Conclusion

         In sum, the Court finds that, pursuant to O.C.G.A. § 44-14-80(a), title to the Property

as conveyed in the 2008 Security Deed reverted on April 21, 2016. However, the Court also

finds that title to the Property as conveyed in the 2011 Security Deed has not yet reverted,

as Defendant initiated foreclosure proceedings prior to the expiration of the 7-year

reversion period on December 29, 2018, and because the delay that prevented the

foreclosure sale is not chargeable to Defendant. Therefore, pursuant to the plain terms of

                                               24
Case 19-05116-lrc     Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35         Desc Main
                               Document     Page 25 of 26




the 2011 Security Deed, Defendant has a valid security interest in the Property up to the

amounts due and owing under the 2011 Promissory Note.

       Thus, for the reasons stated herein, the Court finds that Plaintiff’s Motion for

Summary Judgment should be, and hereby is, GRANTED in part and DENIED in part.

The Court further finds that Defendant’s Motion for Summary Judgment should also be,

and hereby is, GRANTED in part and DENIED in part. Accordingly,

       IT IS HEREBY ORDERED that the title conveyed by the 2008 Security Deed

reverted on April 21, 2016 pursuant to O.C.G.A. § 44-14-80(a).

       IT IS FURTHER ORDERED that pursuant to the 2011 Security Deed, Defendant

has a valid security interest in the Property up to the amounts due and owing under the 2011

Promissory Note.

       IT IS FURTHER ORDERED that a separate Final Judgment in accordance with

this Order will be entered contemporaneously by the Court pursuant to Rule 58 of the

Federal Rules of Civil Procedure, made applicable to this adversary proceeding by Rule

7058 of the Federal Rules of Bankruptcy Procedure.

                                 END OF DOCUMENT




                                            25
Case 19-05116-lrc    Doc 21   Filed 03/31/20 Entered 03/31/20 17:41:35   Desc Main
                              Document     Page 26 of 26




Distribution List

Will B. Geer
Wiggam & Geer, LLC
Suite 1150
50 Hurt Plaza SE
Atlanta, GA 30303

John C. Clark
Clark Law Group, LLC
17 Executive Park Drive, Ste. 480
Atlanta, GA 30329

Pamela L. Coleman
1301 1st Avenue, Suite 100
P.O. Box 2707
Columbus, GA 31902

Nicholas Joseph Garcia
Hall Booth Smith, P.C.
Suite 100
1301 1st Avenue
Columbus, GA 31901




                                         26
